DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/435582 filed June 10, 2019. Claims 1-10 are currently pending and have been considered below.

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2021.
The traversal is on the grounds that there is no search burden.  This is not found persuasive because a computer readable medium and an actual apparatus belong to different statutory classes and therefore require both different search classifications and different interpretations of the specific claim limitations.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claimed terms using “means” are “an acquisition means” and “an output means” in claim 10. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “acquisition section” and “output section” in claim 1 and the “calculation section” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the instant specification shows no recitation of any corresponding structure for any of these claimed elements. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “acquisition section”, “acquisition means”, “output section”, “output means” and “calculation section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses that all of these sections/means/units are considered to be part of a data processing apparatus (10), but does not further specify the form in which these units take. The data processing apparatus (10) already includes a separate CPU (101), ROM (102) and RAM (103) and there is no discussion about how the above sections/means/units are related to the computing elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauka et al. (US 2016/0332374).
Regarding claims 1 and 10: Nauka et al. discloses a manufacturing system (200) which includes a system controller (210) which is an information processing apparatus having a temperature sensor (228) which is an acquisition section that acquires a temperature distribution of an object being manufactured by applying successive layers of material, as well as a cooling agent distributor (206) which is an output section that causes a cooling agent to be output onto the object if the temperature distribution shows that the temperature is greater than a baseline temperature (pars. 20-21, 52, 71-75, figures 2-3 and 6). 
Regarding claim 2: Nauka et al. discloses that the cooling agent is applied by the cooling agent distributer (206) if the acquired temperature distribution is higher than a baseline temperature (pars. 71-75, figure 3). 
Regarding claim 3: Nauka et al. discloses that the cooling agent is designed to reduce the temperature of the object so as to align it closer to the baseline temperature (par. 79).
Regarding claim 4: Nauka et al. further discloses an agent control delivery data section (208) which is a calculation section that uses the temperature information sensed by the temperature sensor (228) values as well as mathematical models informed by the properties of the object and coating in order to determine the temperature distribution (500a) (pars. 71-73).
Regarding claim 5: Nauka et al. discloses that the cooling agent is applied by use of the agent control delivery data (208) until the temperature distribution of the object returns to the baseline 
Regarding claim 6: Nauka et al. discloses that the cooling agent is applied until the temperature distribution (500a) reaches the desired baseline temperature (par. 79), but fails to explicitly disclose that the cooling agent application and temperature calculation is done in discrete, repeated steps. However similarly to claim 5 the limitation “the output section repeatedly outputs the other material” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the system of Nauka et al. is capable of using the agent control delivery data (208) and temperature sensor (228) to constantly calculate the temperature distribution again and again during and after application of the cooling agent. 
Regarding claim 7: Nauka et al. discloses that besides the cooling agent distributor (206) there can also be a coalescing agent distributor (202) which delivers a different material, and further discloses that the two distributors can instead be made into a single distributor able to choose from either the 
Regarding claim 8: Nauka et al. discloses that the delivery of the agents is determined based on head diffusion properties and thermal process models (par. 72-73) which are physical properties related to heat conduction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al. as applied to claims 1-4, 7-8 and 10 above. 
Regarding claims 5-6: Nauka et al. fails to explicitly disclose that the temperature sensor (228) and agent control delivery data (208) are used repeatedly during the application of the cooling agent (406) from the cooling agent distributor (206) in order to get a new temperature distribution again and determine whether or not to apply cooling agent again in a repeated and discrete manner. However, Nauka et al. does disclose that the cooling agent (406) is intended to be applied until the temperature distribution of the whole object has reached the baseline temperature (par. 79, figure 6b) and therefore 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/19/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717